Per Curiam.
So far as concerns the title to the property we agree with Vice-Chancellor Emery and the chancellor. So far as the decree adjudges that the complainant is entitled to a lien for $750 and *368interest, we have assumed its correctness, since there is no appeal by the defendants from that part of tire decree, and the complainant is not aggrieved thereby. The decree is affirmed, with costs.
For affirmance—Ti-ib Ci-iiee-Justioe, Garrison, Swayze, Trejstohard, Parker, Bergen, Minturn, Kalisch, Black, Heppeni-ieimer, Williams, Gardner—12.
For reversal—None.